DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C (Figs 4a-4m)  in the reply filed on April 1, 2022 is acknowledged.  The traversal is on the ground(s) that Species C should be Figs 3a-3c and that the embodiments of Figure 1a-1b should be its own species.  This is found persuasive. Figures 1a-1-b would be new “Species U.” See interview summary. There were no arguments presented for why the restriction was improper per say and as such the requirement is still deemed proper and is therefore made FINAL. As such, unless other wise stated by applicant in the next reply, the election is now being treated without traverse.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “451” has been used to designate both “third distal facing surface” (Fig 4c) and “adjustment screw” (Fig 4e). The examiner notes that the embodiment of Figures 4a-4d and Fig 4e-4m utilize other reference character numbers to designate different components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ring connector”, “strut connector” and biasing mechanism” in claim 1, “basing element” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first upper lateral surface" in line 10 and “the second upper lateral surface” in line 11.  There is insufficient antecedent basis for these limitations in the claim. Claims 3-4 are also rejected as being dependent off claim 2. 
Claim 12 recites the limitation "the strut connectors" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. It seems applicant should recite “strut connector[[s]].”




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orsak US 6,162,233.
Regarding Claim 1, Orsak discloses a dynamization tab (Fig 17) having a longitudinal axis (longitudinal axis of #75a) defined therein, the dynamization tab (Fig 17) comprising: 
a ring connector (upper #80, Fig 17) being configured to releasably couple the dynamization tab to an external fixation ring (Fig 17, 18 can be coupled via a fastener through opening #45)(note, the examiner notes that the ring is only functionally recited and not part of the claimed invention); 
a strut connector (lower #70) being configured to releasably couple the dynamization tab to one or more struts (Fig 17, 18 can be coupled via a fastener through opening #45)(examiner notes that the  and be positioned along the longitudinal axis of the dynamization tab in a resting position (Fig 17) and in a manner such that it that it is capable of being displaced from the longitudinal axis under loading (Fig 18); and 
a biasing mechanism (spring #83), the biasing mechanism being configured to, in response to the strut connector being displaced from the longitudinal axis of the dynamization tab (as seen in Fig 16, biasing mechanism #76 bent as indicated by arrows ), apply a biasing force sufficient to return the strut connector to the resting position (see claim 9 part c).


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11, 13-17 are allowed.
Claims 2-4, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest. Chinnaian is a similar device to Orsak. Kalnberz, Ross US 2015/0305776, Ross US 2018/0228515 and Samchukov disclose similar devices with biasing mechanism. Ross US 2010/0305568 discloses a ring frame with lateral faces to couple to a strut. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773